Citation Nr: 0731017	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1995.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

A video hearing was held in July 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to service connection for 
a left knee disability.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO denied service 
connection for a right knee disability.  

2.  Although the veteran perfected an appeal of the RO's 
decision in April 1996, he subsequently withdrew the appeal 
in July 1996.  

3.  The veteran requested reopening of his claim of service 
connection for a right knee disability in April 2005.

4.  The evidence received since the last final rating 
decision denying service connection for a right knee 
disability in November 1995 relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

5.  The evidence is in equipoise as to whether the veteran's 
current right knee disability, diagnosed as osteoarthritis, 
is related to his active service.  


CONCLUSIONS OF LAW

1.  The November 1995 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the last final rating decision 
denying service connection for a right knee disability is new 
and material, and the veteran's claim of entitlement to 
service connection for a right knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Osteoarthritis of the right knee was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence needed to substantiate a claim for VA benefits.  VA 
also has a duty to assist claimants in obtaining the evidence 
needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  In light of the favorable decision 
below, the Board finds that no further notification or 
development action is required at this juncture.  Neither the 
veteran nor his representative has argued otherwise.


Background

The veteran's service medical records show that at his May 
1995 military retirement medical examination, he reported a 
history of right knee pain.  The diagnosis was right 
patellofemoral syndrome.  

In August 1995, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including a right knee disability.  In 
connection with his claim, the veteran was afforded a VA 
medical examination in September 1995.  X-ray studies of the 
right knee were normal.  No other objective abnormality of 
the right knee was noted.  

In a November 1995 rating decision, the RO, inter alia, 
denied service connection for a right knee disability, 
finding that the record contained no evidence that the 
veteran had a current right knee disability which was related 
to service.  The veteran perfected an appeal with the RO's 
decision in April 1996.  However, in July 1996, he indicated 
that he wished to withdraw his appeal.  

In April 2005, the veteran requested reopening of his claim 
of service connection for a right knee disability.  In 
support of his claim, the RO obtained private clinical 
records, dated from May 2000 to July 2004.  In pertinent 
part, these records show that in November 2002, the veteran 
sought treatment for right knee pain.  He reported that he 
had been an avid runner, but had no history of injury or 
trauma to his knee.  Examination showed crepitus over the 
right patella, consistent with patellofemoral arthritis.  The 
impression was osteoarthritis.  In June 2003, the veteran's 
physician initiated a prescription for Celebrex for the 
veteran's osteoarthritis.  Subsequent records show that his 
symptoms improved with the use of Celebrex.  

VA clinical records show that, in July 2005, the veteran was 
seen in connection with his complaints of knee pain.  X-ray 
studies of both knees showed mild 3 compartment 
osteoarthritis.  The diagnosis was degenerative joint disease 
of the knees.  

In an August 2005 letter, the veteran's private physician 
indicated that the veteran currently suffered from 
osteoarthritis of both knees.  He noted that the veteran's 
military separation medical examination report documented 
right patellofemoral syndrome, which he indicated was 
compatible with his osteoarthritis.  

The veteran underwent VA medical examination in April 2006, 
at which he reported knee pain since service.  Over the 
years, he stated that he had persistent pain, stiffness, 
swelling, and fatigability.  The diagnosis was arthritis of 
the knees.  The examiner reviewed the veteran's claims folder 
and noted that, since X-rays taken in 1995 were normal, it 
was more likely that the veteran's current arthritis was a 
naturally occurring phenomenon and not related to his active 
service.  

In August 2006, the veteran testified at a hearing at the RO.  
He indicated that during his lengthy military career, he was 
a runner and ran approximately 20 miles weekly.  He indicated 
that his knees began hurting during service; however, he did 
not complain, as he wanted to set a good example for his 
soldiers.  

In August 2007, the veteran testified before the undersigned 
at a videoconference hearing.  He testified that he had 
served on active duty for twenty-four years, during which 
time he participated in intensive physical training, such as 
running in combat boots, squat-thrusts, and deep knee bends.  
He indicated that it was his belief that these activities 
resulted in the development of arthritis in his knees.  The 
veteran further testified that his private physician, who was 
also a runner, advised him that his arthritis of the knees 
was related to that running.  The veteran acknowledged that 
he did not seek treatment for knee pain during service.  
However, he explained that being on sick-call was frowned 
upon and he wanted to set a good example for his soldiers.  
As a result, he treated himself with ice and Tylenol.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As set forth above, the veteran's claim of service connection 
for a right knee disability was previously denied in a 
November 1995 rating decision on the basis that the record 
contained no evidence that the veteran had a current right 
knee disability which was related to service.  In light of 
the procedural history described above, the November 1995 
rating decision is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

The veteran now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

In this case, the additional evidence received since the 
final November 1995 rating decision denying service 
connection for a right knee disability includes medical 
evidence showing a current diagnosis of osteoarthritis of the 
right knee, as well as a July 2005 medical opinion indicating 
that such disability is compatible with the veteran's in-
service right patellofemoral syndrome.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, given the basis for the prior denial, 
the Board finds that this evidence is material.  In view of 
the foregoing, the Board finds that the evidence discussed 
above is new and material evidence sufficient to reopen the 
claim of service connection for a right knee disability.  38 
C.F.R. § 3.156(a).

Turning to the merits of the veteran's claim, the Board notes 
that in order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

In this case, the record shows that the veteran has been 
diagnosed as having osteoarthritis of the right knee.  The 
service medical records, however, are negative for notations 
of osteoarthritis of the right knee.  In fact, X-ray studies 
conducted in September 1995, shortly after the veteran's 
separation from service, showed that his right knee was 
normal at that time, with no evidence of arthritis.  The 
first medical evidence of a diagnosis of arthritis of the 
right knee is not until November 2002, more than seven years 
after the veteran's service separation.  Thus, there is no 
evidence upon which to conclude that the veteran's 
osteoarthritis of the right knee was present in service or 
within the one-year presumptive period following service.  

The Board observes, however, that service connection may be 
nonetheless be granted for a disease diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In this case, conflicting 
evidence has been provided regarding the etiology of the 
veteran's right knee osteoarthritis.  Specifically, a VA 
medical examiner concluded in April 2006 that the veteran's 
current arthritis of the right knee was a naturally occurring 
phenomenon, not related to service.  On the other hand, the 
veteran's private physician has provided an opinion to the 
effect that the veteran's current right knee arthritis is 
consistent with his in-service right patellofemoral syndrome.  

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  In determining the probative 
weight to be assigned to these medical opinions, the Board 
must consider factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In that regard, the Board notes that both individuals who 
provided opinions in this case appear competent to render a 
medical opinion as to the etiology of the veteran's right 
knee disability.  Both opinions addressed the veteran's 
contentions and were rendered by medical examiners who based 
their opinions on an examination of the veteran, as well as a 
review of the pertinent evidence, including the veteran's 
military retirement medical examination.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In view of the foregoing, the 
Board is unable to conclude that one medical opinion in this 
case is more probative than the other.

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.

After considering these medical opinions, therefore, and 
reviewing the evidence in its entirety, it appears that that 
there is at least an approximate balance of positive and 
negative evidence regarding the merits of this issue.  Thus, 
with reasonable doubt resolved in favor of the veteran, 
service connection is warranted for a right knee disability.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Entitlement to service connection for a right knee disability 
is granted.  


REMAND

The veteran also seeks service connection for a left knee 
disability.  He argues that his left knee arthritis was 
incurred as a result of intense physical training he 
performed on a regular basis during his twenty-four year 
period of active service.  In the alternative, he argues that 
his left knee arthritis is secondary to his now service-
connected right knee disability.  

After reviewing the record, the Board also finds that a 
medical opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.149(c)(4); Charles v. Principi, 
16 Vet. App. 370 (2002).  Although the veteran underwent VA 
medical examination in April 2006, the examiner did not have 
the opportunity provide an opinion as to whether it is at 
least as likely as not that the veteran's left knee arthritis 
is secondary to his service-connected right knee arthritis.  
Such an examination is necessary.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purposes 
of determining the etiology and likely 
date of onset of his current 
osteoarthritis of the left knee.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to the whether it is at least as likely 
as not that the veteran's current 
osteoarthritis of the left knee was 
manifest during his period of active 
duty, within one year of his separation 
from active service, or is otherwise 
causally related to or aggravated by the 
veteran's service-connected right knee 
disability.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


